                               UNITED STATES OF AMERICA
                        IN THE WESTERN DISTRICT OF MICHIGAN
United States of America,                                    File No. 1:18-cr-166
       Plaintiff,

       v.                                                    Hon. Paul L. Maloney
                                                             U.S. District Court Judge
Daniel Dario Trevino (D-1)
        Defendant.
___________________________________________________________________/
Joel S. Fauson                                  J. Nicholas Bostic P40653
Assistant United States Attorney                Attorney for Defendant
P.O. Box 208                                    909 N. Washington Ave.
Grand Rapids, MI 49501-0208                     Lansing, MI 48906
616-456-2404                                    517-706-0132
                                                                                             /

                         DEFENDANT TREVINO’S TRIAL BRIEF

       Defendant Daniel Trevino submits the following trial brief addressing those legal issues

which are apparent at this time:

      1. Drug Quantity.

       The Supreme Court held that the sentencing guidelines must be advisory to avoid a

violation of the Sixth Amendment. United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160

L.Ed.2d 621 (2005). For those District Courts, however, that tend to apply the guideline ranges

strictly, the loose treatment of a broad scope of conduct tends to increase a defendant’s sentence

without a jury making any determination. While the constitutional issue has been resolved, the

practical problem remains. Defendant Trevino asserts that because the guidelines advise a higher

sentence based upon certain thresholds of quantities of marihuana, the trial court should not

allow assumptions about seized but untested quantities of “green, leafy material” and should not

allow government witnesses to opine about the botanical make-up of any such material based on

odor alone. While odor detected by a human or alerted to by a trained animal has been held to be
probable cause, it has never been held to establish proof beyond a reasonable doubt or a

preponderance of the evidence.

       2.      Use of law enforcement officers as fact witnesses and expert witnesses.

       There is a risk that a jury will view a police officer/expert’s opinion as a fact when that

witness also testifies as a fact witness. The Sixth Circuit has addressed this issue and requires a)

a special instruction to the jury that cautions against the recognizes risks of giving improper

weight before the testimony; b) a demarcation during the testimony of the fact portion and the

opinion portion; and c) another instruction in the final charge. United States v. Lopez-Medina,

461 F.3d. 724, 743-745 (6th Cir. 2006). Mr. Trevino asks the Court to preclude use of witnesses

in a dual role unless the government demonstrates a compelling need to have the same witness

provide both forms of testimony.


                                                      Respectfully submitted,

8/11/2019                                             /s/ J. Nicholas Bostic
                                                      J. Nicholas Bostic P40653
                                                      Attorney for Defendant Trevino
